United States Court of Appeals
                     For the First Circuit


No. 19-1794
  TOWN OF WEYMOUTH, MASSACHUSETTS; ROBERT HEDLUND, Mayor of Town
 of Weymouth; PATRICK M. O'CONNOR, State Senator; MICHAEL SMART,
 Vice President District Six; KENNETH J. DIFAZIO, District Three
    Councilor; JANE HACKETT, Councilor at Large; ED HARRINGTON,
 District Five Councilor; REBECCA HAUGH, District One Councilor;
      ARTHUR MATHEWS, District Four Councilor; MICHAEL MOLISSE,
     Councilor at Large; SCOTT DOWD, Conservation Commissioner;
       GEORGE LORING, Conservation Commissioner; THOMAS TANNER,
       Conservation Commissioner; FRANK SINGLETON, Conservation
   Commissioner; JOHN REILLY, Conservation Commissioner; CITY OF
  BRAINTREE, MASSACHUSETTS; TOWN OF HINGHAM, MASSACHUSETTS; CITY
                       OF QUINCY, MASSACHUSETTS,

                          Petitioners,

                               v.

      MASSACHUSETTS DEPARTMENT OF ENVIRONMENTAL PROTECTION,

                           Respondent,

                ALGONQUIN GAS TRANSMISSION, LLC,

                           Intervenor.


No. 19-1797

 ELIZABETH MOULDS; JENNIFER MATHIAN; OLIVIA LANNA; PRIYA HOWELL;
KATHERINE ROGERS; MICHAEL MULLALEY; HEATHER KAAS; KATIE MCBRINE;
       JANICE DEYOUNG; A. SILVIA FABRIZIO; KATHLEEN CRONIN,

                          Petitioners,

                               v.

      MASSACHUSETTS DEPARTMENT OF ENVIRONMENTAL PROTECTION,

                           Respondent,
                ALGONQUIN GAS TRANSMISSION, LLC,

                           Intervenor.


No. 19-1803

    DOROTHY ANDERSON; ALICE ARENA; MARGARET BELLAFIORE; WENDY
  CULLIVAN; SUSAN GREENE; REBECCA HAUGH; ANDREA HONORE; MICHAEL
 LANG; CURTIS NORDGAARD, M.D.; THOMAS PENDERGAST; JUDY ROBERTS;
        FRANK SINGLETON; BETSY SOWERS; BERNADETTE WILSON,

                          Petitioners,

                               v.

      MASSACHUSETTS DEPARTMENT OF ENVIRONMENTAL PROTECTION,

                           Respondent,

                ALGONQUIN GAS TRANSMISSION, LLC,

                           Intervenor.


                             Before

                  Thompson, Lipez, and Kayatta,
                         Circuit Judges.


                          ERRATA SHEET

          The opinion of this Court issued on June 3, 2020, is
amended as follows:

          On page 17, line 17, "dispatch" is replaced
          with "dispense"